DETAILED ACTION
Status of Claims
The amendment filed 02/15/2022 has been entered. Claims 1-8 remain pending. 
The previous objection to the drawings is withdrawn in view of Applicant’s replacement Figure.
Applicant's arguments have been fully considered but they are not persuasive. The previous rejections of claims 1-8 over Uematsu et al. (US 2016/0248121) are maintained and reiterated below. See Response to Arguments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. (US 2016/0248121).
Regarding claims 1, 6, and 7, Uematsu teaches composition for addition to electrolyte solutions and lithium ion secondary battery comprising:
a negative electrode 130;
a positive electrode 120 with positive active material (para 0222); and
a nonaqueous electrolyte (para 0200).
The nonaqueous electrolyte includes a nonaqueous solvent (para 0202), a lithium salt (para 0211), a silyl group-containing compound (abstract, para 0012), and further comprising at least one of lithium difluorophosphate (para 0021). The silyl group-containing compound (first additive) may be a sulfuric acid silyl ester such as bis(trimethylsilyl) sulfate and bis(triethylsilyl) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to select a silyl group-containing compound including bis(trimethylsilyl) sulfate and bis(triethylsilyl) sulfate from the list of examples for silyl group-containing compounds.
Regarding claims 2 and 3, Uematsu teaches the silyl group-containing compound used in an amount of 0.01% by mass to 10% by mass relative the electrolyte solution (para 0019), which overlaps Applicant’s claimed range 0.05-10 wt.% and 0.2-3 wt.%.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited concentration because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claims 4 and 5, Uematsu teaches lithium difluorophosphate used in an amount of 0.001% by mass to 3% by mass relative the electrolyte solution (para 0218), which overlaps Applicant’s claimed range of 0.05-15 wt.% and 0.2-5 wt.%. See MPEP 2144.05.




Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. (US 2016/0248121) in view of Ahn et al. (Journal of Alloys and Compounds 609 (2014) 143–149).
Regarding claim 8, Uematsu teaches positive active material including LixMO2 (para 0222), where M represents one or more transition metals.
Uematsu does not expressly teach chemical formula 7.
Ahn, directed to cathode active material for lithium ion batteries, teaches LiNi0.6Mn0.2Co0.2O2 (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a positive active material with the above formulation which has a high capacity and reduced amounts of cobalt and improved thermal stability (Introduction).

Response to Arguments
Applicant argues it would be “difficult” to select compounds of Chemical formulae 1 to 4 from the various silyl group-containing compounds in paragraphs [0093] to [0105]. In response, Uematsu expressly teaches silyl group-containing compounds that read on at least Chemical formula 1. A reference that clearly names the claimed species anticipated the claim no matter how many other species are named. See MPEP § 2131.02(II). Moreover, Uematsu further expressly teaches the electrolyte may further comprise a lithium difluorophosphate. Therefore, the effects related to the combination of the first and second additive can be obtained and expected from the Uematsu reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/CARLOS BARCENA/Primary Examiner, Art Unit 1723